         Case 6:18-cv-00858-TC            Document 32   Filed 10/18/18   Page 1 of 2




Nicholas S. Cady (OSB # 113463)
Cascadia Wildlands
P.O. Box 10455
Eugene, Oregon 97440
Tel: 541-434-1463
Fax: 541-434-6494
Email: nick@cascwild.org

Attorney for Plaintiffs


                                 UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                         EUGENE DIVISION


CASCADIA WILDLANDS, an Oregon non-profit                      Civ. Case No. 6:18-CV-00858-TC
corporation; OREGON WILD, an Oregon non-profit
corporation; and BENTON FOREST COALITION, an
Oregon corporation,
                                                              STIPULATED DISMISSAL WITH
                                                              PREJUDICE
                          Plaintiffs,

                   vs.

ALICE CARLTON, in her official capacity as Umpqua
National Forest Supervisor; and UNITED STATES
FOREST SERVICE, an administrative agency of the
United States Department of Agriculture,

                          Defendants,

                   and

 SWANSON GROUP MFG., LLC, an Oregon
 limited liability company, and ROSBORO CO.,
 LLC, a Delaware limited liability company.

                          Defendant-Intervenors.




STIPULATED DISMISSAL
         Case 6:18-cv-00858-TC         Document 32       Filed 10/18/18     Page 2 of 2




       Pursuant to FRCP 41, all parties hereby stipulate to the voluntary dismissal of this action

with prejudice with each party bearing its own costs and fees.

       Respectfully submitted and dated this 18th day of October, 2018.



                                             /s/ Nicholas Cady
                                             Nicholas Cady (OSB # 113463)
                                             P.O. Box 10455
                                             Eugene, Oregon 97440
                                             Phone: (541) 434-1463
                                             nick@cascwild.org

                                             Attorney for Plaintiffs


                                             /s/ Sara Ghafouri
                                             Sara Ghafouri, Ore. Bar #111021
                                             Lawson E. Fite, Ore. Bar #055573
                                             American Forest Resource Council
                                             5100 S.W. Macadam, Suite 350
                                             Portland, Oregon 97239
                                             Telephone: (503) 222-9505
                                             Fax: (503) 222-3255
                                             Email: sghafouri@amforest.org
                                             Email: lfite@amforest.org

                                             Attorneys for Defendant-Intervenors


                                             BILLY J. WILLIAMS
                                             United States Attorney
                                             District of Oregon

                                             /s/ Sean E. Martin
                                             SEAN E. MARTIN (OSB # 054338)
                                             Assistant U.S. Attorney
                                             1000 S.W. Third Ave., Suite 600
                                             Portland, OR 97204-2902
                                             Telephone: (503) 727-1000

                                             Attorneys for Defendants




STIPULATED DISMISSAL
